internal_revenue_service number release date date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel ohio cleveland from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b issue whether the automobile leasing transaction at issue requires lessor a to recognize income equal to the cash down payment and or vehicle trade-in value received by the automobile dealer from the lessee at the inception of the lease conclusion we have insufficient facts to analyze this issue facts a is a subsidiary of b and is engaged in automobile leasing the leasing transactions have several variations but the form identified so far is as follows a lease agreement is entered into between a as lessors and the automobile lessee the lease document is a preprinted form of a’s creation bearing a’s trademark and setting forth standard terms which they require in all similar leases the automobile dealer is not a party to the lease agreement and does not sell the automobile to a subject_to the lease but rather sells it outright to a at a reduced price reflecting the down payment or trade-in value received and retained by the dealer from the lessee you note that a is not a mere assignee of the lease but rather is a party to it and is responsible for its terms as a participant in the formation of the lease a has discretion regarding how the down payment is handled if the dealer gives the down payment to a then it must charge a full price for the automobile conversely if the dealer retains the down payment it must reduce the sales_price charged a for the automobile by a like amount a would be in a favorable tax position if upon determining that a dealer will keep a down payment such payment is not includible in a’s income you raise the question of whether given the discretion that a possesses at the formation of the lease to direct whether the down payment is retained by the dealer or turned over to a a has sufficient dominion and control_over the down payment to be considered in constructive receipt of it analysis we find that we have insufficient facts to respond to your request for field_service_advice case development deborah a butler by gerald m horan senior technician reviewer income_tax accounting branch field service division
